Citation Nr: 1709530	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for a bilateral upper extremity radiculopathy disability, including as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied in part service connection for cervical spine and radiculopathy to the upper extremities disabilities.   

The Veteran requested a videoconference hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See
38 C.F.R. § 20.704(d) (2016).

In August 2014, the Board remanded the claim to afford the Veteran a VA compensation examination and to obtain additional medical records.  Such has been accomplished and the claims have since returned for further appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

A September 2014 Congressional letter appears raise the issue of entitlement to a rating in excess of 40 percent for his service-connected lower back disability.  The Board does not have jurisdiction of the issue, and it is therefore REFERRED to the Agency of Original Jurisdiction for the appropriate development.

REMAND

Unfortunately, this case has to be remanded again for an addendum medical opinion.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

In its remand from August 2014, the Board asked that the Veteran will be scheduled for an additional VA examination to determine whether his cervical spine disability and bilateral upper extremity radiculopathy are proximately due to the Veteran's service-connected lumbar spine disability.  Furthermore, the Board asked that the examiner provide an opinion as to whether the current cervical spine and/or bilateral upper extremity disabilities have been permanently aggravated beyond their natural progression by the service-connected lumbar spine disability.

During the Veteran's November 2014 VA examination, the examiner confirmed the diagnosis of a current cervical spine disability and mild radiculopathy to the upper extremities and concluded that those disabilities are less likely than not (less than 50 percent probability) proximately due to, or the result of, the Veteran's service-connected lumbar spine disability.  The examiner stated in his rationale that it is less likely that lumbar spine degenerative disk disease (DDD) would lead to cervical spine DDD and/or bilateral radiculopathy in the upper extremities; rather, the examiner determined that the Veteran's post- service injuries sustained in a jet ski accident and attending sky diving school are likely the cause for the currently diagnosed, claimed disabilities. 

However, the Board observes and as noted by the Veteran's representative in a December 2016 Post-Remand Brief, the November 2014 VA examiner failed to provide an opinion as to whether or not the cervical spine disability and radiculopathy to the upper extremities were, at least as likely as not (50 percent probability or greater), permanently aggravated beyond the their natural progression by the service-connected lumbar spine disability.   The Board's prior remand directive clearly requested such opinion; however, it is unclear whether the VA examiner was actually provided with a copy of the Board's remand directives as suggested by the representative.  At any rate, an addendum addressing the question of aggravation is still needed to resolve the Veteran's claims.


Lastly, the Board notes that the Veteran resubmitted two more medical opinions signed by his private physician, which he submitted previously in January 2006.  In the first note from August 2014, the physician indicated that in his medical opinion, the currently existing medical diagnosis of DDD of the cervical spine may have been aggravated by the Veteran's 30 year history of lumbar spine disability.  The physician checked the box indicating he is 100 percent sure that the disability was due to the Veteran's lumbar spine disability, but did not provide any supporting rationale.  Later, in what appears to be an identical note dated September of 2014, the physician rendered the same opinion but checked the box indicating it is at least as likely as not (equal to or greater than 50 percent) related to the lumbar spine disability, again without supporting rationale. 

Accordingly, the case is REMANDED for the following action:

1.  Return this case to the examiner who performed the November 2014 VA Examination for the purpose of obtaining an addendum.  

The electronic record, to include a COPY OF THIS REMAND, should be forwarded for review by the examiner.

If, for whatever reason, this examiner is no longer available to provide an addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion.

AFTER reviewing the claims file, the medical examiner is asked to respond to the following:  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current cervical spine disability and radiculopathy of the upper extremities have been permanently aggravated beyond their natural progression by the Veteran's service-connected lumbar spine disability.

**In doing so, please address the medical opinions authored by a private physician and submitted by the Veteran in August 2014 (previously submitted in January 2006) and again in September 2014, which are absent a rationale.   

A complete rationale should be provided for any opinions expressed and conclusions reached.

2.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

   
_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

